Ca

oOo Oa AN Don &- Ww VL

mo ANY Dn ur &- Ww NO KF CO UO WOnaANn Dn ur &_ WY NO KF OC

D

 

 

be 2:20-cv-11500-SK Document 19 Filed 07/29/21 Pagelof1 Page ID #:39

UNITED STATES DISTRICT COURT JS-6

CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION
RAFAEL PARADA, No. 2:20-cv-11500-SK

V.

KILOLO KIJAKAZI, Acting |
Commissioner of Social Security,

Defendant.!

 

Having approved the parties’ joint stipulation to voluntary remand

pursuant to sentence four of 42 U.S.C. § 405(g) and to entry of judgment, THE
COURT ADJUDGES AND DECREES that judgment is entered for Plaintiff.

Date: July 29, 2021 — Shor

 

HON. STEVE KIM
United States Magistrate Judge

 

' Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
Pursuant to Rule 43(c)(2) of the Federal Rules of Appellate Procedure, Kilolo Kijakazi
should therefore be substituted for Andrew Saul as the defendant in this suit. No further
action need be taken to continue this suit by reason of the last sentence of section 205(g)

of the Social Security Act, 42 U.S.C. § 405(g).

 
